Citation Nr: 9924767	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  95-13 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Validity of loan guaranty indebtedness.

2.  Timeliness of waiver request for loan guaranty 
indebtedness.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The record reflects that the appellant served on active duty 
in the United States Navy.  He enlisted in May 1989; the 
dates of active duty service are otherwise unconfirmed by the 
evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1994 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in August 
1996.

The issue of validity of the loan guaranty indebtedness 
developed and adjudicated by the RO in connection with the 
Board's remand instructions of August 1996 is presently in 
appellate status as of the date of this decision.  The 
validity and enforceability of the debt was addressed by the 
RO, and the appellant was notified of the determination and 
his appeal rights in a supplemental statement of the case.  
Once mailing of the supplemental statement of the case was 
accomplished to the correct address in March 1999, the 
appellant informed the RO that he desired to continue his 
appeal.  See Report of Contact, VA Form 119, dated March 9, 
1999.  The Board construes his request as a timely filed 
substantive appeal to the validity challenge, which adds this 
issue to his current appeal.  See 38 C.F.R. § 20.302(c) 
(1998).  Consequently, both the validity and 
timeliness/waiver issues are properly in appellate status at 
this time.


REMAND

This case is not ready for appellate review.  In order to 
accord due process, and avoid any prejudice to the appellant, 
the Board must remand this case to the agency of original 
jurisdiction.

Following recertification and transfer of the claims file to 
the Board in May 1999, the Board received a letter from the 
appellant dated July 7, 1999, which indicated his desire to 
appoint a representative.  The Board's Rules of Practice, 38 
C.F.R. Part 20, state that an appellant has a right to 
representation ". . . in all stages of an appeal. . . ."  
38 C.F.R. § 20.600 (1998).  Accordingly, as this request was 
received within 90 days following certification of the 
appeal, May 27, 1999, the Board will accept the request as 
timely received for purposes of appellate review, see 38 
C.F.R. § 20.1304(a) (1998), and order the RO to clarify the 
status of his representative.  See 38 C.F.R. § 19.9 (1998).

To ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

The RO should contact the appellant for 
the purpose of clarifying the status of 
his representative.  He should be advised 
of his right to appoint a representative 
pursuant to the requirements set forth 
under 38 C.F.R. § 20.600 et seq. and in 
so doing, he should be furnished the 
appropriate form (VA Form 21-22, 22a) to 
do so.  No further action on the appealed 
case should be undertaken until 
clarification of representation is 
completed.  If a representative is 
appointed, he or she should be provided 
an opportunity to review the matter under 
consideration and submit supporting 
evidence or argument according to 
established appellate procedures.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

